                                          Case 17-11147-KHK         Doc 110-3 Filed    03/07/19
                                                                                     FORM   2     Entered 03/07/19 12:47:59                                      Desc
                                                                                                                                                                   Page No: 1
                                                                            Exhibit(s) C  Page  1 of 5
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-11147-KHK                                                                                       Trustee Name:                        H. Jason Gold
 Case Name:                        WATSON, JEFFREY L. AND WATSON, AMY L.                                                              Bank Name:                           Independent Bank
Primary Taxpayer ID #:             **-***5505                                                                                         Checking Acct #:                    ******1147
Co-Debtor Taxpayer ID #:           **-***5506                                                                                         Account Title:
For Period Beginning:              4/5/2017                                                                                           Blanket bond (per case limit):       $3,000,000.00
For Period Ending:                 3/6/2019                                                                                           Separate bond (if applicable):

       1                2                                 3                                           4                                                     5                   6                  7

   Transaction       Check /                           Paid to/             Description of Transaction                                 Uniform           Deposit         Disbursement            Balance
      Date            Ref. #                        Received From                                                                     Tran Code            $                  $


09/29/2017                     FREEDOM TITLE SERVICES LLC            Proceeds of Real Estate Sale                                         *              $68,224.26                                $68,224.26
                                                                     Real estate sale commission                       $(10,740.00)    3510-000                                                    $68,224.26
                                                                     Settlement fees                                      $(631.00)    2500-000                                                    $68,224.26
                                                                     Pay off first mortgage                            $(91,437.59)    4110-000                                                    $68,224.26
                                                                     Seller paid closing costs (including $80 -         $(5,080.00)    2500-000                                                    $68,224.26
                                                                     rent)
                                                                     Unpaid property taxes                              $(2,887.15)    2820-000                                                    $68,224.26
                      {3}                                            Contract Sales Price                              $179,000.00     1110-000                                                    $68,224.26
09/30/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                         $6.54      $68,217.72
11/03/2017                     Integrity Bank                        Bank Credit - Fee refund; (Refund was issued on 10/2/17)          1290-000                 $6.54                              $68,224.26
                                                                     "Deposit Date" listed above was a data entry error.
11/03/2017            (38)     Huneycutt Realtors                    Net Rental Proceeds                                               1122-000           $5,392.19                                $73,616.45
11/20/2017           1001      JEFFREY WATSON                        Homestead exemption authorized by order entered                   8100-002                                         $2.00      $73,614.45
                                                                     9/19/17.
11/30/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                      $104.54       $73,509.91
12/22/2017           1001      STOP PAYMENT: JEFFREY WATSON          Homestead exemption authorized by order entered                   8100-004                                        ($2.00)     $73,511.91
                                                                     9/19/17.
12/31/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                      $109.20       $73,402.71
01/31/2018                     Integrity Bank                        Bank Service Fee                                                  2600-000                                      $109.04       $73,293.67
02/28/2018                     Integrity Bank                        Bank Service Fee                                                  2600-000                                        $98.34      $73,195.33
03/26/2018           1002      Insurance Partners Agency, Inc.       Blanket Bond invoice 2/22/18                                      2300-000                                        $76.42      $73,118.91
03/31/2018                     Integrity Bank                        Bank Service Fee                                                  2600-000                                      $108.73       $73,010.18
04/30/2018                     Integrity Bank                        Bank Service Fee                                                  2600-000                                      $104.98       $72,905.20
05/31/2018                     Integrity Bank                        Bank Service Fee                                                  2600-000                                      $108.30       $72,796.90
06/14/2018           1003      United States Treasury                XX-XXXXXXX JEFFREY L. WATSON - Bankruptcy                         2810-000                                     $1,013.00      $71,783.90
                                                                     Estate
                                                                     Payment voucher 4 2017 1041 - ES
06/14/2018           1004      Virginia Department of Taxation       XX-XXXXXXX JEFFERY L. WATSON Bankruptcy Estate                    2820-000                                      $719.00       $71,064.90
                                                                     2017 Form 770ES Voucher 4


                                                                                                                                      SUBTOTALS          $73,622.99                 $2,558.09
                                          Case 17-11147-KHK             Doc 110-3 Filed    03/07/19
                                                                                         FORM   2     Entered 03/07/19 12:47:59                                       Desc
                                                                                                                                                                        Page No: 2
                                                                                Exhibit(s) C  Page  2 of 5
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-11147-KHK                                                                                             Trustee Name:                       H. Jason Gold
 Case Name:                        WATSON, JEFFREY L. AND WATSON, AMY L.                                                                    Bank Name:                          Independent Bank
Primary Taxpayer ID #:             **-***5505                                                                                               Checking Acct #:                   ******1147
Co-Debtor Taxpayer ID #:           **-***5506                                                                                               Account Title:
For Period Beginning:              4/5/2017                                                                                                 Blanket bond (per case limit):      $3,000,000.00
For Period Ending:                 3/6/2019                                                                                                 Separate bond (if applicable):

       1                2                                   3                                          4                                                         5                   6                 7

   Transaction       Check /                           Paid to/                Description of Transaction                                    Uniform           Deposit        Disbursement           Balance
      Date            Ref. #                        Received From                                                                           Tran Code            $                 $


06/14/2018           1005      Virginia Department of Taxation          XX-XXXXXXX AMY L. WATSON Bankruptcy Estate                           2820-000                                     $719.00      $70,345.90
                                                                        2017 Form 770 ES Voucher 4
06/14/2018           1006      United States Treasury                   XX-XXXXXXX AMY L. WATSON Bankruptcy Estate                           2810-000                                    $1,013.00     $69,332.90
                                                                        2017 Form 1041 ES Voucher 4
06/14/2018           1007      H. JASON GOLD                            Order entered 5/25/2018                                                 *                                    $12,505.58        $56,827.32
                                                                        Order entered 5/25/2018                           $(12,469.84)       2100-000                                                  $56,827.32
                                                                        Order entered 5/25/2018                                 $(35.74)     2200-000                                                  $56,827.32
06/14/2018           1008      Barry Strickland & Co.                   Order entered 5/31/2018                                                 *                                        $3,169.90     $53,657.42
                                                                        Order entered 5/31/2018                               $(3,162.50)    3410-000                                                  $53,657.42
                                                                        Order entered 5/31/2018                                   $(7.40)    3420-000                                                  $53,657.42
06/14/2018           1009      Nelson Mullins Riley & Scarborough LLP   Order entered 5/31/2018                                                 *                                    $12,152.24        $41,505.18
                                                                        Order entered 5/31/2018                           $(11,991.00)       3110-000                                                  $41,505.18
                                                                        Order entered 5/31/2018                                $(161.24)     3120-000                                                  $41,505.18
06/30/2018                     Integrity Bank                           Bank Service Fee                                                     2600-000                                      $85.70      $41,419.48
10/22/2018           1010      Nelson Mullins Riley & Scarborough LLP   Account Number: ; Claim #: ; Distribution Dividend:                  3110-000                                    $3,124.50     $38,294.98
                                                                        100.00; Amount Claimed: 15,115.50; Amount Allowed:
                                                                        15,115.50; Dividend: 7.54;
10/22/2018           1011      USAA SAVINGS BANK                        Account Number: ; Claim #: 3; Distribution Dividend:                 7100-000                                    $1,139.06     $37,155.92
                                                                        4.81; Amount Claimed: 23,658.34; Amount Allowed:
                                                                        23,658.34; Dividend: 2.75;
10/22/2018           1012      IRS- Centralized Insolvency Op. 1 of 3   Account Number: ; Claim #: 4; Distribution Dividend:                 5800-000                                    $3,226.66     $33,929.26
                                                                        100.00; Amount Claimed: 3,226.66; Amount Allowed:
                                                                        3,226.66; Dividend: 7.79;
10/22/2018           1013      Clerk, US Bankruptcy Court               Small Dividends                                                         *                                           $0.55      $33,928.71
                                                                        Claim Amount                                              $(0.55)    7100-001                                                  $33,928.71
10/22/2018           1014      LVNV Funding, LLC its successors and     Account Number: ; Claim #: 5; Distribution Dividend:                 7100-000                                     $992.16      $32,936.55
                               assigns as                               4.81; Amount Claimed: 20,607.17; Amount Allowed:
                                                                        20,607.17; Dividend: 2.39;




                                                                                                                                            SUBTOTALS                $0.00           $38,128.35
                                            Case 17-11147-KHK               Doc 110-3 Filed    03/07/19
                                                                                             FORM   2     Entered 03/07/19 12:47:59                                Desc
                                                                                                                                                                     Page No: 3
                                                                                    Exhibit(s) C  Page  3 of 5
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-11147-KHK                                                                                           Trustee Name:                       H. Jason Gold
 Case Name:                       WATSON, JEFFREY L. AND WATSON, AMY L.                                                                  Bank Name:                          Independent Bank
Primary Taxpayer ID #:            **-***5505                                                                                             Checking Acct #:                   ******1147
Co-Debtor Taxpayer ID #:          **-***5506                                                                                             Account Title:
For Period Beginning:             4/5/2017                                                                                               Blanket bond (per case limit):      $3,000,000.00
For Period Ending:                3/6/2019                                                                                               Separate bond (if applicable):

       1                2                                3                                                   4                                                5                   6                 7

   Transaction       Check /                          Paid to/                      Description of Transaction                            Uniform           Deposit        Disbursement           Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                 $


10/22/2018           1015      Lumbee Guaranty Bank                         Account Number: ; Claim #: 6; Distribution Dividend:          7100-000                                     $901.53      $32,035.02
                                                                            4.81; Amount Claimed: 18,724.73; Amount Allowed:
                                                                            18,724.73; Dividend: 2.17;
10/22/2018           1016      Lumbee Guaranty Bank                         Account Number: ; Claim #: 7; Distribution Dividend:          7100-000                                    $1,766.92     $30,268.10
                                                                            4.81; Amount Claimed: 36,698.97; Amount Allowed:
                                                                            36,698.97; Dividend: 4.26;
10/22/2018           1017      Stacy Poor                                   Account Number: ; Claim #: 8; Distribution Dividend:          7100-000                                $30,268.10                $0.00
                                                                            4.81; Amount Claimed: 5.00; Amount Allowed:
                                                                            628,669.00; Dividend: 73.07;
11/19/2018           1012      VOID: IRS- Centralized Insolvency Op. 1 of   IRS returned check along with notice that claim is paid in    5800-003                                ($3,226.66)         $3,226.66
                               3                                            full.
03/06/2019           1015      STOP PAYMENT: Lumbee Guaranty Bank           Account Number: ; Claim #: 6; Distribution Dividend:          7100-004                                    ($901.53)       $4,128.19
                                                                            4.81; Amount Claimed: 18,724.73; Amount Allowed:
                                                                            18,724.73; Dividend: 2.17;
03/06/2019           1016      STOP PAYMENT: Lumbee Guaranty Bank           Account Number: ; Claim #: 7; Distribution Dividend:          7100-004                                ($1,766.92)         $5,895.11
                                                                            4.81; Amount Claimed: 36,698.97; Amount Allowed:
                                                                            36,698.97; Dividend: 4.26;
03/06/2019           1018      Lumbee Guaranty Bank                         Account Number: ; Claim #: 6; Distribution Dividend:          7100-000                                     $901.53        $4,993.58
                                                                            4.81; Amount Claimed: 18,724.73; Amount Allowed:
                                                                            18,724.73; Dividend: 2.17;
03/06/2019           1019      Lumbee Guaranty Bank                         Account Number: ; Claim #: 7; Distribution Dividend:          7100-000                                    $1,766.92       $3,226.66
                                                                            4.81; Amount Claimed: 36,698.97; Amount Allowed:
                                                                            36,698.97; Dividend: 4.26;




                                                                                                                                         SUBTOTALS                $0.00           $29,709.89
                                         Case 17-11147-KHK         Doc 110-3 Filed    03/07/19
                                                                                    FORM   2     Entered 03/07/19 12:47:59                                   Desc
                                                                                                                                                               Page No: 4
                                                                           Exhibit(s) C  Page  4 of 5
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-11147-KHK                                                                                   Trustee Name:                         H. Jason Gold
Case Name:                        WATSON, JEFFREY L. AND WATSON, AMY L.                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:            **-***5505                                                                                     Checking Acct #:                      ******1147
Co-Debtor Taxpayer ID #:          **-***5506                                                                                     Account Title:
For Period Beginning:             4/5/2017                                                                                       Blanket bond (per case limit):        $3,000,000.00
For Period Ending:                3/6/2019                                                                                       Separate bond (if applicable):

      1                 2                                3                                        4                                                      5                  6               7

  Transaction        Check /                         Paid to/             Description of Transaction                              Uniform           Deposit          Disbursement         Balance
     Date             Ref. #                      Received From                                                                  Tran Code            $                   $


                                                                                    TOTALS:                                                            $73,622.99           $70,396.33        $3,226.66
                                                                                        Less: Bank transfers/CDs                                            $0.00                $0.00
                                                                                    Subtotal                                                           $73,622.99           $70,396.33
                                                                                        Less: Payments to debtors                                           $0.00                $0.00
                                                                                    Net                                                                $73,622.99           $70,396.33



                     For the period of 4/5/2017 to 3/6/2019                                                   For the entire history of the account between 09/19/2017 to 3/6/2019

                     Total Compensable Receipts:                   $184,398.73                                Total Compensable Receipts:                               $184,398.73
                     Total Non-Compensable Receipts:                     $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                 $184,398.73                                Total Comp/Non Comp Receipts:                             $184,398.73
                     Total Internal/Transfer Receipts:                   $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:              $181,170.07                                Total Compensable Disbursements:                          $181,170.07
                     Total Non-Compensable Disbursements:                $2.00                                Total Non-Compensable Disbursements:                            $2.00
                     Total Comp/Non Comp Disbursements:            $181,172.07                                Total Comp/Non Comp Disbursements:                        $181,172.07
                     Total Internal/Transfer Disbursements:              $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                         Case 17-11147-KHK        Doc 110-3 Filed    03/07/19
                                                                                   FORM   2     Entered 03/07/19 12:47:59                           Desc
                                                                                                                                                      Page No: 5
                                                                          Exhibit(s) C  Page  5 of 5
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-11147-KHK                                                                             Trustee Name:                         H. Jason Gold
Case Name:                       WATSON, JEFFREY L. AND WATSON, AMY L.                                                    Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***5505                                                                               Checking Acct #:                      ******1147
Co-Debtor Taxpayer ID #:         **-***5506                                                                               Account Title:
For Period Beginning:            4/5/2017                                                                                 Blanket bond (per case limit):        $3,000,000.00
For Period Ending:               3/6/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                        4                                             5                   6                7

  Transaction        Check /                         Paid to/             Description of Transaction                       Uniform           Deposit          Disbursement         Balance
     Date             Ref. #                      Received From                                                           Tran Code            $                   $




                                                                                                                                                                        NET          ACCOUNT
                                                                                    TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE         BALANCES

                                                                                                                                             $73,622.99            $70,396.33          $3,226.66




                     For the period of 4/5/2017 to 3/6/2019                                            For the entire history of the case between 04/05/2017 to 3/6/2019

                     Total Compensable Receipts:                   $184,398.73                         Total Compensable Receipts:                               $184,398.73
                     Total Non-Compensable Receipts:                     $0.00                         Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                 $184,398.73                         Total Comp/Non Comp Receipts:                             $184,398.73
                     Total Internal/Transfer Receipts:                   $0.00                         Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:              $181,170.07                         Total Compensable Disbursements:                          $181,170.07
                     Total Non-Compensable Disbursements:                $2.00                         Total Non-Compensable Disbursements:                            $2.00
                     Total Comp/Non Comp Disbursements:            $181,172.07                         Total Comp/Non Comp Disbursements:                        $181,172.07
                     Total Internal/Transfer Disbursements:              $0.00                         Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                       /s/ H. JASON GOLD
                                                                                                                       H. JASON GOLD
